DETAILED ACTION
Status of Claims
The amendment filed 07/05/2022 has been entered. Claims 1-10 remain pending. Claims 9 and 10 are new.
The previous 35 USC 112 rejection of claim 8 is withdrawn.
Applicant's arguments filed have been fully considered but they are not persuasive. The previous 35 USC 103 rejection over Aoki et al. (US 2019/0190018) is maintained and reiterated below. See Response to Arguments.

Claim Objections
Claim 1 is objected to because of the following informalities: there is a closed parenthesis after Al in line 4: “Al)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 1 has been amended to recite the Li3BO3 is the only diffraction peak other than that derived from the lithium-nickel composite oxide. Instant claim 2 recites the oxide is coated with Li3BO3 alone, already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2019/0190018).
Regarding claims 1 and 2, Aoki teaches a positive active material for a nonaqueous electrolyte secondary battery comprising:
a nickel-containing lithium transition metal oxide represented by LixNiyCoαMβO2-γ, where 0.95 < x < 1.05, 0.80 ≤ y < 1, 0 < α < 0.15, 0 < β < 0.05, and M may be Al, Mg, Mo, Ti, Nb, and Mn (para 0016); and
lithium borate attached (coated) to the surfaces of the lithium transition metal oxide (para 0024).
The lithium borate includes Li3BO3 and is the only diffraction peak other than that derived from the lithium-nickel composite oxide (para 0025). The amount of lithium borate is 0 mol% to 0.5 mol% (para 0024), which overlaps Applicant’s claimed range of 0.001 to 0.2% by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have recited stoichiometry and boron content because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 3-6, Aoki teaches the method comprises mixing H3BO3 (boron compound), a nickel composite oxide, and LiOH (lithium hydroxide) to obtain a lithium mixture (para 0078); firing in oxygen current at 760 oC (para 0078) to obtain the nickel-containing lithium transition metal oxide per claim 1 above.
Regarding claim 7, Aoki further teaches a positive electrode (para 0079), a negative electrode, separator and electrolyte (para 0081).
Regarding claim 8, the assembly of the test cell is interpreted as assembled in an air atmosphere (para 0081).
Regarding claim 9, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Li3BO3 is preferred in terms of attachment to the primary particles (para 0025).
Regarding claim 10, based on its materials of construction, the battery of Aoki would also have the recited charge/discharge characteristics.

Response to Arguments
Applicant argues the lithium nickel composite oxide is not covered with Li3BO3 alone. Applicant states the lithium borate on the surface of the primary particles is believed to include lithium borates other than Li3BO3 and argues Aoki’s data in Figure 1 include lithium borates other than Li3BO3.
For Figure 1, Aoki states the diffraction lines correspond to a layered structure (i.e., the lithium nickel composite oxide) and diffraction lines corresponding to lithium borate from 20o to 35o (para 0090). In paragraph 0025, Aoki states examples of lithium borate include Li3BO3, Li2B4O7, and LiBO2. However, Aoki further states among these, Li3BO3 is preferred in terms of the attachment to the primary particles (para 0025). For this reason, it is concluded that Li3BO3 alone may coat the lithium nickel composite oxide particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723